Case 7:19-mj-00898 Document 1 Filed_ on 04/20/19 in TXSD Page 1 of 1

/

_-\() ‘>l (Rcv 8/0\) -CnmmalComplamt

United States District_Court

sou"THERN - ' DISTRICT oF TExAs
McALLEN n:vzs:co_N‘

 

UNlTED STAT[_§S OF AMERICA
.V. '

Jose Santos Vela-Aquino

CRIMINAL coMPLAINT

Case Number: M~l9-0898-M

lAE YOB: 1 969
ll/lexicol ~
(.\`ame and».-\ddress ochfendan\)

_ I. the__undersigned complainant being,du|y sworn state the following is-true and correct to the best of my

 

knowledge and belief. On or about . April 19J 2019 in ` Starr Count)', in
the southern Dismct of rem `

 

( Track Stcimlo)'_v La'nguage: oijj”ense)

being then and there an alien who‘had previously been deported from the United States to Mexico in pursuance»of law, and thereafter
was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary of
’Homeland Security, not theretofore having consented to a reapplication by the defendant for admission.into the United States;

in violation of Title l 8 United States Code, Section(s) 1326 (Felony)

`I further>state that I arn a(n) -Senior`Patrol Agent and that this complaint is based on the
following facts:_'

Jose Santos,Vela-Aquino was encountered by Border Patrol Agents near Roma, Texas_ on April 19, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant- claims to -have illegally entered
'the United States on April 19, 2019, near Roma, Texas. Record checks revealed the Defendant was formally Deported/Excluded from
the United States on Se'ptember 16,- 2017 through La redo, T_exas.- Pri_or to Deportation/Exclusion the Defendant was instructed not to
return to the United_'States without permission from th_e U.S. Attorney Ceneral and/or the Se'cr'etary of .Homeland Security. On May 28,
2008, the defendant was convicted of 8 USC 1326 Being Found in the U.S. After Previous Deportation and sentenced to six (6) months

1 confinement . . _

l declare under penalty of perjury that the statements in this complaint are true and correct. F.xecuted on April 20. 2019.

Continued on'the attached sheet and made a part of this complaint 7 |:\Ye`s E!No

Su bmitted by reliable electronic means. sworn to and attested
telephonica|ly per Fed. R.` Cr.P.d._l, and probable cause found on:

    
  
 

lSl Kellen Meador ,
Signature of Com ' a _
Senior PatrolA&ent

Signature of Judicia| Of'ficer

Apri120,2019 €\.:‘~ '- Wup.M .

Juan F. Alanis ., U.S..Magistrate Jud§e
s Nan'_ie and Title of Judic_ial Offlcer

 

